Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Since the polyisocyanate species of claim 6 are encompassed by the species of claim 1, it is unclear how to interpret the “further comprises” language of claim 6.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakinuma et al. (US 2016/0304701 A1).
	Kakinuma et al. disclose the reaction of preferred polyisocyanates within paragraph [0056], corresponding to that claimed, with a blend of polythiols, wherein a compound corresponding to applicants’ first polythiol is disclosed within paragraph [0040] and a compound corresponding to applicants’ second polythiol is disclosed as being preferred within paragraph [0046].  The coreactants are present such that the NCO/SH ratio is adequate to yield a polythiourethane, suitable for the production of a lens.  See abstract and paragraphs [0040]-[0044], [0046], [0056], and [0068] within Kakinuma et al.  Regarding claim 8, in view of the index values and molecular weights of the reactants within Kakinuma et al., the molar ratio is met.  Though the reference fails to disclose properties (i)-(iv), set forth within claim 1, since the disclosed compositions and the claimed composition are produced from the same reactants in the same amounts, the disclosed compositions inherently possess the aforementioned properties.
5.	Applicants’ amendment and response have been considered; however, the rejection has been maintained.  The examiner has explained how the reference meets the claims, as amended.  Furthermore, applicants’ response fails to appreciate what the reference as a whole teaches; relevant teachings are not limited to only what the examples disclose.  Furthermore, despite applicants’ response, applicants have not established that properties (i)-(iv) are not possessed by the disclosed compositions.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765